Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 1 of 12 PageID# 367




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


Emmanuel King Shaw,                               )
        Plaintiff,                                )
                                                  )
V                                                 )                     l:18cvl286(CMH/IDD)
                                                  )
T.S. Foreman,et                                   )
        Defendants.                               )
                                                  )

                                    MEMORANDUM OPINION


        Proceeding pro      Virginia inmate Emmanuel King Shaw initiated this civil action
 pursuant to 42 U.S.C. § 1983, alleging that he was retaliated against for exercising his rights
 under the First Amendment.^Dkt. Nos. 1,10. Defendants, who are officials of Sussex I

 State Prison("SISP"), have filed a motion for summary judgment, arguing that there is no basis
 for a finding that the actions they took were retaliatory in nature.     Dkt. Nos. 35-36. Plaintiff,
 having been provided the notice required by Local Civil Rule 7(K)and Roseboro v. Garrison.
 528 F.2d 309(4th Cir. 1985),filed an opposition to defendants' motion, supported by a legal
 brief and several copies ofinstitutional records. See Dkt. No.42. Because the undisputed
 factual record demonstrates that there was no causal connection between plaintiffs alleged First

 Amendment activity and defendants' alleged retaliatory conduct, defendants are entitled to
 judgment in their favor.

                                           I. Background

         Constructing a statement of undisputed facts on which to adjudicate defendants' motion
 for summary judgment was a strenuous process. This is so in part due to plaintiffs failure to
 abide by Local Civil Rule 56(B), which requires the party opposing a motion for summary
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 2 of 12 PageID# 368
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 3 of 12 PageID# 369
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 4 of 12 PageID# 370
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 5 of 12 PageID# 371
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 6 of 12 PageID# 372
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 7 of 12 PageID# 373
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 8 of 12 PageID# 374
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 9 of 12 PageID# 375
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 10 of 12 PageID# 376
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 11 of 12 PageID# 377
Case 1:18-cv-01286-CMH-IDD Document 43 Filed 07/16/20 Page 12 of 12 PageID# 378
